UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

PEIRAN ZHENG, individually and on
behaif of all others similarly 20-cav-9744 {JGK)

situated,
ORDER

Plaintiffs,
- against -
LIVE AUCTIONEERS LLC,

Defendant.

 

JOHN G. KOELTL, District Judge:

The defendant is requested to confirm the citizenship of

the members of the defendant LLC to ensure there is jurisdiction

pursuant to 28 U.S.C. § 1332 (d) (2) (8).

SO ORDERED.

Dated: New York, New York Oo Kole
May 18, 2021 VaR

ws John G. oP
iy d States District Judge

 

ie

USDS SDNY

DOCUMENT
ELECTRONICALLY Fi i:
DOC #: _

DATE FILED: _ °o ~~ (4-2.

 

|
i
i

 

 

 

 
